ACTING JUSTICE PLEICONES:
I respectfully dissent. As discussed infra, I disagree with the majority’s suppositions regarding the policy underlying the South Carolina Contribution Among Tortfeasors Act (“the Act”).5 In my opinion, in an action filed pursuant to the Act, a defendant may join an allegedly culpable non-party under Rule 19, SCRCP, where the non-party is otherwise immune from contribution. Accordingly, I would reverse the trial judge’s grant of summary judgment.
HISTORY OF THE ACT
Prior to the Act, the longstanding general rule was that no right of contribution between joint tortfeasors existed, as *566courts “are not open to wrongdoers to assist them in adjusting the burdens of their misconduct, and that the law will not lend its aid to one who founds his cause of action on a delict.” See Atlantic Coast Line Railroad Company v. Whetstone, 243 S.C. 61, 69, 132 S.E.2d 172, 175 (1963) (citing Merryweather v. Nixan, [1799] 8 T.R. 186, 101 (Eng. Rep. 1337)); M & T Chemicals, Inc. v. Barker Indus., Inc., 296 S.C. 103, 106, 370 S.E.2d 886, 888 (Ct. App. 1988) (“[T]he nonexistence of the right to contribution among joint tortfeasors is a matter long thought to have been settled as the law of this state” (citation omitted)). Contribution is defined as the “tortfeasor’s right to collect from others responsible for the same tort after the tortfeasor has paid more than his or her proportionate share, the shares being determined as a percentage of fault.” United States v. Atl. Research Corp., 551 U.S. 128, 138, 127 S.Ct. 2331, 168 L.Ed.2d 28 (2007) (citing Black’s Law Dictionary 353 (8th ed. 2004)); S.C. Jur. Contribution § 5 (2015).
However, in 1988, the General Assembly enacted the Act, which abrogated the common law rule against contribution. Specifically, the Act granted joint tortfeasors the right to seek contribution if they paid more than their pro rata share of a common liability. See 1988 S.C. Acts No. 432, § 5.
Shortly after its enactment, this Court found the purpose of the Act was to ameliorate the unfairness resulting from the common law bar to contribution. Southeastern Freight Lines v. City of Hartsville, 313 S.C. 466, 470, 443 S.E.2d 395, 397 (1994), superseded by statute on other grounds as stated in Capco of Summerville, Inc. v. J.H. Gayle Const. Co., 368 S.C. 137, 628 S.E.2d 38 (2006) (citing S.C. Code Ann. § 15-38-20(B) (Supp. 1993)); cf. 7 S.C. Jur. Contribution § 4 (2016) (“In the United States the great majority of jurisdictions have recognized that the rule denying contribution among joint tortfea-sors was not well founded and, therefore, have abrogated the common law doctrine.”). As noted by the Supreme Court of the United States, “when two or more persons share responsibility for a wrong, it is inequitable to require one to pay the entire cost of reparation, and it is sound policy to deter all wrongdoers by reducing the likelihood that any will entirely escape liability.” Northwest Airlines, Inc. v. Transp. Workers Union, 451 U.S. 77, 87-88, 101 S.Ct. 1571, 67 L.Ed.2d 750 (1981) (footnotes omitted). Thus, while South Carolina retained *567the concept of pure joint and several liability, which allowed the plaintiff to collect damages from any or all of the joint tortfeasors, after 1988, the Act permitted the defendant(s) sued by the plaintiff to collect contribution from other named and unnamed tortfeasors. See § 15-38-40 (2005).
In 1991, the Court, like the General Assembly, took action to modernize South Carolina’s tort law, joining the vast majority of its sister jurisdictions6 in adopting comparative negligence. Prior to 1991, under the law of contributory negligence, if the negligence of the plaintiff contributed in the slightest degree to the plaintiffs injury and damage, then she was not entitled to recover. McMaster v. S. Ry. Co., 122 S.C. 375, 115 S.E. 631, 632 (1923). Comparative negligence, in contrast, allows a plaintiff to recover damages not attributable to her own fault notwithstanding the plaintiffs contribution to the injury. Davenport v. Cotton Hope Plantation Horizontal Prop. Regime, 333 S.C. 71, 86, 508 S.E.2d 565, 573 (1998). The Court found comparative negligence more fair than the archaic rule of contributory negligence, allowing the common law to further evolve in favor of equitable tort doctrines. See Nelson v. Concrete Supply Co., 303 S.C. 243, 399 S.E.2d 783 (1991).
Although this Court adopted the doctrine of comparative negligence, the plaintiff remained able to choose her defendants) from any of the allegedly culpable parties, as the doctrine of pure joint and several liability was unchanged. This Court has defined pure joint and several liability as follows:
If two or more persons owe to another the same duty, and by their common neglect of that duty, he is injured, doubtless, the tort is joint, and upon well-settled principles each, any, or all of the tort[ jfeasors may be held. But when each of two or more persons owe to another a separate duty, which each wrongfully neglects to perform, then, although the duties were diverse and disconnected, and the neglect of each was without concert, if such several neglects occurred and united together in causing injury, the tort is equally joint, and the tort[ jfeasors are subject to a like liability.
*568Matthews v. Seaboard Air Line Railway, 67 S.C. 499, 46 S.E. 335 (1903) (citations omitted).
In more simplistic terms, pure joint and several liability allows a plaintiff to decide from which defendant she would like to seek payment of her damages, which is the foundation of the “plaintiff chooses” rule discussed infra. In summary, after 1991: a plaintiff was not barred from recovery by her own negligence; the plaintiff could choose from which defendant to seek payment of her damages; and, in general, a defendant who was successfully sued by a plaintiff could, in turn, seek contribution from a non-party joint tortfeasor.
In 2005, the General Assembly fundamentally altered the concept of joint and several liability when it amended the Act and made allocation of fault central to the determination of an individual defendant’s liability to a plaintiff. See 2005 S.C. Act Nos. 27, § 6; 32, § 16. Broadly, the 2005 amendment statutorily abrogated pure joint and several liability for tortfeasors who are less than 50% at fault. See § 15-38-15; see also Branham v. Ford Motor Co., 390 S.C. 203, 235-36, 701 S.E.2d 5, 22 (2010).
Specifically, the 2005 amendments require that in an action to recover damages resulting from, inter alia, personal injury or damage to property, the fact-finder must apportion 100% of fault between the plaintiff, and “each defendant whose actions are the proximate cause of the indivisible injury....” See § 15-38-15. The Act first requires the fact-finder determine the amount of recoverable damages. See § 15-38-15(0(1). The fact-finder must then determine the percentage of fault, if any, of the plaintiff. See § 15-38-15(C)(2).7 Finally, the Act requires that where the verdict is against two or more defendants for the same indivisible injury, upon a post-verdict motion by a defendant, the fact-finder is required to apportion 100% of the fault between the plaintiff and the defendants. See § 15-38-*56915(C)(3).8 Further, and in my opinion critical to the analysis, the Act requires that if a defendant is less than fifty percent at fault, he is only liable to the plaintiff for the percentage of the damage he individually caused; however, if the defendant is fifty percent or more at fault, he is jointly and severally liable for the total damage to the plaintiff. See § 15-38-15(A).9 *570Thus, the 2005 amendments to the Act abrogate pure joint and several liability for less culpable tortfeasors, and require 100% apportionment of fault to determine whether a defendant is subjected to joint and several liability.
In abrogating the common law doctrine of pure joint and several liability, as well as the bar to contribution among joint tortfeasors, the General Assembly has established that the public policy of South Carolina favors fair apportionment of liability among joint tortfeasors where the common law did not. The General Assembly and the Court have taken steps to modernize tort law—first by removing the bar to contribution, then by adopting comparative negligence, and finally by abrogating pure joint and several liability—requiring that the Court continue to examine our common law rules in light of these changes. As explained below, in my opinion, this evolution requires that the common law “plaintiff chooses” rule yield to the public policies expressed by the General Assembly in the Act.
INCOMPATIBILITY WITH THE PLAINTIFF CHOOSES RULE
In granting Mizzell’s motion for summary judgment, the trial judge ruled Brown Trucking’s attempt to join Mizzell to the lawsuit was impermissible, as it was an “attempted end-run” around the common law “plaintiff chooses” rule. Having examined the legislative public policies behind the Act, in my opinion, in order to permit the fact-finder in a tort action subject to the Act to apportion fault as required as well as accurately and fairly, the common law “plaintiff chooses” rule must yield.
*571The General Assembly made a policy decision when it amended the Act in 2005, statutorily abrogating the doctrine of pure joint and several liability for defendants who the fact-finder deems are less than 50% at fault. The common law “plaintiff chooses” rule stands as an obstacle to that policy decision where the plaintiff fails to name as a defendant an allegedly culpable joint tortfeasor who is immune from contribution. See § 15-38-15(A); § 15-38-50. In my view, if the “plaintiff chooses” rule is permitted to stand, it would thwart the public policy of the Act. See Hampton v. Haley, 403 S.C. 395, 403, 743 S.E.2d 258, 263 (2013) (holding included within the legislative power is the sole prerogative to make policy decisions).
As noted by the majority, in requiring apportionment under the Act, the General Assembly utilized the term “defendants,” as opposed to “joint tortfeasors.” In my opinion, permitting a named defendant to join as a third-party defendant an alleged joint tortfeasor who is immune from contribution gives effect to the intent of the General Assembly, satisfying the literal language of the Act. However, in a matter involving joint tortfeasors who are subject to contribution, in my opinion, the “plaintiff chooses” rule remains compatible with the purpose of the Act, as a defendant burdened with more than its fair share of liability may seek relief under § 15-38-40.10 See § 15-38-40(B).
Specifically, after the conclusion of a lawsuit under the Act, § 15-38-40 allows a defendant to seek contribution against other “judgment” defendants or tortfeasors not named to the lawsuit. However, where an allegedly culpable tortfeasor(s) is *572immune from contribution and not named as a defendant by the plaintiff, the sole ability a named defendant has to be held liable for only their fair share of damages, is to join the missing party to the initial lawsuit filed under the Act. Such are the circumstances in the case before us.
In my opinion, the “plaintiff chooses” rule cannot be invoked to impede the purpose of the Act. I therefore would reverse the trial judge’s ruling that refused to allow Brown Trucking to join Mizzell as a defendant under Rule 19, SCRCP, on the ground that such an order would violate the “plaintiff chooses” rule.11
APPLICATION
The narrow legal question before this Court is whether, under Rule 19, SCRCP, a defendant may join an allegedly culpable non-party who is immune from contribution in order to achieve a fair apportionment of damages under the Act.12
Here, the plaintiff chose to sue only alleged tortfeasors— Brown Trucking Company, Brown Logistics, and Tiffany— who were not physically involved in the accident giving rise to the plaintiffs injuries. In exchange for a covenant not to execute, the plaintiff settled with the automobile insurer of a joint tortfeasor whose fault allegedly caused the accident— Mizzell. Any recovery in the plaintiffs lawsuit would be the burden of appellants alone as Mizzell’s settlement agreement renders him immune from contribution.
As demonstrated by the facts of this case, precluding a defendant from joining as an additional defendant an allegedly *573culpable third-party who is immune from contribution would deny the fact-finder the ability to accurately and fairly apportion fault. The trial judge and majority find unfairness to be ameliorated by the “empty chair” provision found in Section 15-38-15(D) of the Act.13 The facts of this case demonstrate why that procedural provision does not remedy this problem. Where a tortfeasor(s) not named by the plaintiff is immune from contribution—it serves no purpose to allow a defendant to argue liability lies with that tortfeasor(s) where the fact-finder is required to apportion 100% of liability only between the parties before it. See S.C. Code Ann. §§ 15-38-15(D) (Supp. 2015); 15-38-40.
The implications under the facts of this case are far reaching. First, Mizzell’s absence subjects the plaintiff and appellants to an irrational allocation of fault. Specifically, the allocation of 100% fault amongst the parties, absent Mizzell, would result in an apportionment not based on actual fault, but rather, solely based on the forced artificial calculation of 100% apportionment without the seemingly most culpable party. Second, the allocation of fault could unfairly expose Brown Trucking Company, Brown Integrated Logistics, and Tiffany, to joint and several liability. Third, Mizzell is statutorily immune from contribution due to the covenant not to execute, meaning the named defendants are without financial recourse from the alleged tortfeasor responsible for the plaintiffs injuries. See § 15-38-50(2) (“When a release or a covenant not to sue or not to enforce judgment is given in good faith to one or two or more persons liable in tort for the same injury or the same wrongful death: it discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfea-sor.”).
To illustrate further, if the fact-finder allocated fault at 33.3% to each named defendant14—Brown Trucking Company, *574Brown Logistics, and Tiffany—no appellant would face joint and several liability. However, if Tiffany were removed, and the ratios remained the same, the percentage of fault allocated to each Brown Trucking Company and Brown Logistics would rise to 50%, and each would be subjected to joint and several liability. See § 15-38-15(A). Even if the fact-finder were to find Smith and the named defendants each 50% at fault, this allocation would distort reality because a seemingly major contributor to the accident is not factored into the liability determination. Stated differently, Mizzell’s absence from this lawsuit deprives the fact-finder of the ability to allocate fault rationally, and subjects appellants, as well as the plaintiff, to a flawed allocation of fault, which in turn could cause unfair exposure to joint and several liability with no recourse to seek contribution.
As the facts of this case demonstrate, not allowing Brown Trucking to join Mizzell as a defendant puts the fact-finder in a position of having to allocate a disproportionate amount of fault to either the plaintiff, or appellants (who were not physically involved in the accident). I find such a result contrary to the policy expressed by the General Assembly in the 2005 amendments to the Act, which seeks to protect less culpable defendants from being burdened with more than their fair share of liability.
Accordingly, in order to give effect to the public policy decisions of the General Assembly, I would hold a defendant may join other potential joint tortfeasors who are immune from contribution under Rule 19, SCRCP.

. See S.C. Code Ann. §§ 15-38-10 to -70 (2005 & Supp. 2015).


. By 1984, South Carolina was one of only seven states that still recognized the doctrine of contributory negligence as applicable to negligence actions generally. Langley v. Boyter, 284 S.C. 162, 172, 325 S.E.2d 550, 556 (Ct. App. 1984), opinion quashed by 286 S.C. 85, 332 S.E.2d 100 (1985).


. Sections 15-38-15(B)-(C)(2) (Supp. 2015), stating:
(B) Apportionment of percentages of fault among defendants is to be determined as specified in subsection (C).
(C) The jury, or the court if there is no jury, shall:
(1) specify the amount of damages;
(2) determine the percentage of fault, if any, of plaintiff and the amount of recoverable damages under applicable rules concerning “comparative negligence[.]


. Sections 15-38-15(C)(3)-(E) (Supp. 2015), stating:
(3) upon a motion by at least one defendant, where there is a verdict under items (1) and (2) above for damages against two or more defendants for the same indivisible injury, death, or damage to property, specify in a separate verdict under the procedures described at subitem (b) below the percentage of liability that proximately caused the indivisible injury, death, damage to property, or economic loss from tortious conduct, as determined by item (1) above, that is attributable to each defendant whose actions are a proximate cause of the indivisible injury, death, or damage to property. In determining the percentage attributable to each defendant, any fault of the plaintiff, as determined by item (2) above, will be included so that the total of the percentages of fault attributed to the plaintiff and to the defendants must be one hundred percent. In calculating the percentage of fault attributable to each defendant, inclusion of any percentage of fault of the plaintiff (as determined in item (2) above) shall not reduce the amount of plaintiff’s recoverable damages (as determined under item (2) above).
(a) For this purpose, the court may determine that two or more persons are to be treated as a single party. Such treatment must be used where two or more defendants acted in concert or where, by reason of agency, employment, or other legal relationship, a defendant is vicariously responsible for the conduct of another defendant,
(b) After the initial verdict awarding damages is entered and before the special verdict on percentages of liability is rendered, the parties shall be allowed oral argument, with the length of such argument subject to the discretion of the trial judge, on the determination of the percentage attributable to each defendant. However, no additional evidence shall be allowed.
(D) A defendant shall retain the right to assert that another potential tortfeasor, whether or not a party, contributed to the alleged injury or damages and/or may be liable for any or all of the damages alleged by any other party.
(E) Notwithstanding the application of this section, setoff from any settlement received from any potential tortfeasor prior to the verdict shall be applied in proportion to each defendant’s percentage of liability as determined pursuant to subsection (C).


. See § 15-38-15(A) (Supp. 2015):
In an action to recover damages resulting from personal injury, wrongful death, or damage to property or to recover damages for economic loss or for noneconomic loss such as mental distress, loss of enjoyment, pain, suffering, loss of reputation, or loss of compan*570ionship resulting from tortious conduct, if indivisible damages are determined to be proximately caused by more than one defendant, joint and several liability does not apply to any defendant whose conduct is determined to be less than fifty percent of the total fault for the indivisible damages as compared with the total of: (i) the fault of all the defendants; and (ii) the fault (comparative negligence), if any, of plaintiff. A defendant whose conduct is determined to be less than fifty percent of the total fault shall only be liable for that percentage of the indivisible damages determined by the jury or trier of fact.


. My position is not one of statutory interpretation; instead, I merely find that the "plaintiff chooses” rule may not stand as an obstacle to the clear legislative intent, which requires an accurate and fair apportionment of the fault so that a less culpable tortfeasor is not held responsible for more than its fair share. In order to effectuate that mandate, joinder allows a named defendant to ensure all other potential tortfea-sors are "defendants,” as required by statute for the purpose of allocation. Allowing the most culpable parties to be impleaded for the purpose of apportionment in no way results in inequity to the plaintiff or the named defendants—quite the opposite, it ensures neither the plaintiff nor the originally named defendants will be burdened with an artificial allocation of fault. I simply discuss the legislative history to support what I find to be the clear intent of the language of the Act; to fairly and rationally apportion 100% of the fault.


. I would overrule Chester v. South Carolina Dep’t of Pub. Safety, 388 S.C. 343, 698 S.E.2d 559 (2010), as well as its progeny, to the extent they suggest the "plaintiff chooses” rule survives the 2005 amendments to the Act in all circumstances.


. As noted by the trial judge, the Act "has received little attention from our state’s appellate courts”; however, the issues created by the language of the apportionment statute have been a repeated topic of discussion in the scholarly journals of this state. See, e.g., Amity S. Edmonds, Tort Liability in South Carolina: Does Section 15-38-15 Truly Limit Joint and Several Liability or is it a Mere Illusion in the Realm of Phantom Tortfeasors?, 5 Charleston L. Rev. 679 (2011); Joshua D. Shaw, Limited Joint and Several Liability Under Section 15-38-15: Application of the Rule and the Special Problem Posed by Nonparty Fault, 58 S.C. L. Rev. 627 (2007).


. Section 15-38-15(D) states, "A defendant shall retain the right to assert that another potential tortfeasor, whether or not a party, contributed to the alleged injury or damages and/or may be liable for any or all of the damages alleged by any other party.” S.C, Code Ann. § 15-38-15(D) (Supp. 2015).


. I recognize that pursuant to S.C. Code Ann. § 15-38-15(C)(3)(a), were the allegations contained within Smith’s complaint based solely in *574vicarious liability, a trial court would be required to treat appellants as one party; however, in this case, Smith alleges Brown Trucking engaged in negligent entrustment of the tractor-trailer to Tiffany, as well as negligent hiring, supervising, and retention of Tiffany, rendering § 15-38-15(C)(3)(a) potentially inapplicable.